Opinion issued August 7, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00491-CR
                            ———————————
               IN RE RONALD WAYNE SCHOFIELD, Relator

                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 34910


                          MEMORANDUM OPINION

      Relator, Ronald Wayne Schofield, has filed a petition for writ of mandamus,

challenging the trial court’s order denying his motion for judgment nunc pro tunc. 1

      We deny the petition for writ of mandamus.

                                  PER CURIAM


1
      The underlying case is The State of Texas v. Ronald Wayne Schofield, cause
      number 34910, in the 239th District Court of Brazoria County, Texas, the Hon.
      Patrick Sebesta presiding.
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2